DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 11/24/2021, the applicant has submitted an amendment, filed 4/18/2022, amending claims 1, 4, 10-11, 14, 16, 19, cancelling claims 2-3, 12-13, 17-18, while arguing to traverse 101 and prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Palmquist (US Patent 7,359,849), and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶, to be followed by one or more ¶’s of respective examiner’s responses.
Page 8 the first 3 ¶’s provide broad overview of the latest amendments without any specific arguments.
Page 8 ¶ 4 discusses the previous claim 13 objection.
Due to cancellation of that claim, the objection is overcome.
Page 9 the first two paragraphs provide broad overview of the “Alice/Mayo” “test” without any specific reference to the office action.
From the last ¶ on page 9 throughout page 10 after covering a broad overview of the office action pertaining to the 101 rejection, it is concluded: “Applicant respectfully disagrees that the amended claim elements, when viewed as an ordered combination, provides a clear improvement in the functioning of a computer performing document translation by providing consolidated translation list of non-repeated text strings extracted from a document image”. A similar argument is provided on page 10 the last 5 lines: “To improve the efficiency of the computer” “the above limitations of the amended independent claims reduce the processing resource overhead by processing a consolidated translation list of non-repeated text strings extracted from the input image”. 
Respectfully there appears to be a misunderstanding of what the office considers “improvement” of a “functionality” of a “computer”. According to Enfish memorandum: “Enfish stated that certain claims directed to improvement in computer-related technology” (¶ 3) “Specifically, the court identified the specification’s teachings, that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements” (¶ 5). Also according to MCRO ¶ 7 pertaining to “improvement in computer-related technology”: “rules” “that improve computer-related technology by allowing computer performance of function not previously performable by a computer”. The argument above should have addressed how “consolidated translation list of non-repeated text strings” either resulted e.g. in “smaller memory requirements” and/or they corresponded to tasking a computer on performing a “function not previously performable by a computer”.
Furthermore, as regards to translation being done by a machine, they should include specific steps involved in the machine translation that are different on how a human would translate in order for the machine translation not be categorized as routine data gathering/extra solution activity which didn’t’ really require a machine.
On page 11 the first ¶, it is recited: “By consolidating identical text strings, the claimed invention provides the practical application and  advantage of “reducing processing and communication costs by performing a single translation process”.
Respectfully, this is about “reducing processing” “costs”. This does not necessarily imply, prove and even make it plausible that a “reduct[ion]” in “processing” “costs” is a result of reducing in processing time used in doing a machine translation of a certain load.
In the last two ¶’s of page 11 and the first ¶ of page 12, there appears to be arguments not relevant to the 101 rejection; i.e., at the beginning of the 3rd ¶ on page 11 it is asserted: “Applicant notes that analysis of whether the claimed invention is an improvement in the functioning of a computer” “is separate from an analysis of anticipation or obviousness”.
The criterion associated with “improvement to the functioning of a computer” is NOT to address obviousness and/or anticipation. It is one of the required tests of determining indication of integration into a practical application when recited in a claim with a judicial exception. The following provides a complete list of steps required before one goes to step 2B:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
	From the 3rd ¶ on page 12, to the end of the 1st ¶ arguments pertaining to the 102 rejections are provided which are directed at the latest amendments.
	Please visit the new office action for further details.
	From the 2nd ¶ on page 14 to the end of the 1st ¶ on page 16 it is argued why references used in dependent claims will fail to teach the latest amendments in the independent claims.
	Since those references are not used in the independent claims, therefore the applicant is respectfully directed to the new office action for further details.
	Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 14-16, 19-20 stand rejected:
Claims 1, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a machine translation method, CRM and system.  They begin by segmenting an input image comprising untranslated text, which could include also images and/or pictures. Then it segments it into a plurality of segments and from one of those segment (regions) extracts a first untranslated text and its “layout information” (spec. ¶ 0021 sentence 3: “may include a shape, size, a width” “or any appropriate information that describes the layout of the region”). It then “generate[s] an editable output data comprising the first untranslated text and the first layout information” (spec. ¶ 0026 lines 8+: “Image processing engine” “may perform” “OCR” to “extract text from regions of an input image”).  This is followed by “translating the first untranslated text into a translated text” (spec. ¶ 0027 sentence 2: “The translation engine 116 is configured to translate text from” “first language into a second language different”). In the last step, it attempts to produce a translation that has a “layout” “identical” to the source “untranslated text”.
All these limitations when even read in light of the quoted specification paragraphs, under the broadest reasonable interpretation, cover performance of the said limitations in the mind but for the recitation of “electronic document” (claim 1), “Computer readable medium” (claim 11), “memory” and “processor” (claim 16). Nothing in the said claims precludes the steps from practically being performed in the mind. For example, but for the “electronic document”, “CRM”, “memory” and “processor” language, the “segmenta[tion}, “extract[ion]”, “generat[tion]” of “editable output”, “translation”, and “layout” preservation, as drafted, constitute processes that, under their broadest reasonable interpretations, cover performance of the said limitations in the mind. For example a human familiar with two languages, can simply take a manuscript in one of the languages, and draft a translation of that manuscript and then present it using the same layout as the source manuscript. This does not require anything more than a paper and pencil or pen.
Furthermore, the steps of “generating” “region list” and “extraction” of “second unstructured text” and associated “second layout information” do not require anything beyond a paper and pencil and thus can be done mentally. The last step of “generating” “translated electronic document” does not require anything more than a human possessing knowledge of the target language.
The steps of generating a “translation list of non-repeated text stings” and/or doing translations of all regions in a “single instruction” and “map” each “untranslated text” to its respective “translation” also do not require anything beyond usage of a paper and pencil to simultaneously carry out all the translations; e.g., the human translator can simply copy the same layout used in a source texts (i.e., text strings) for the translation of the source document in the translation, and can do so in the same order and in a same iteration (instruction).
If a limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the “CRM”, “memory”, and “processor” in the said steps are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “CRM”, “processor” and/or “memory” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Regarding claims 4, 14, and 19, the steps of “obtaining” “region list” and “translation list” to enable to identify which “region” is associated with the “first” and which one to the “second” “untranslated text” can be performed by simple observation of the said “region’s” associated “text”.

Regarding claims 5, 15, and 20 the step of requiring “translated” “document” to “comprise” of “first untranslated document”, can be done by a human using a single sheet of paper for the source versus target translated text, e.g. by placing them side-by side.

Regarding claim 6, 7 presentation of “untranslated text” as an “annotation” with respect to the “translated” one requires no more than a paper and pencil to draw e.g. a “bubble” or a “balloon” to place the “untranslated text” above the determined “translation” and within the said “bubble” and/or “balloon”. In claim 7, one can simply add a note in the “bubble” and declare it as “marked for deletion”, or simply place a “strikethrough” it.

Regarding claim 8, requiring “translated” “document” to “comprise” of “untranslated document”, can be done by a human using a single sheet of paper for the source versus target translated texts, e.g. by placing them side by side.

Regarding claims 9 and 10, the “layout information” could be measured using a simple ruler to determine e.g. “positions” of various text, and “images”, as well as their respective “heights” “widths” “shape” …etc. Their “rows” and “columns” can be counted, “text direction” determined (e.g., in languages using Latin script the direction is always from left to right, and languages using e.g., Arabic and/or Hebrew the direction is from right to left).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Palmquist (US Patent 7,359,849).
Regarding claim 1, Palmquist does teach a method of generating an editable translated electronic document from an input image of an original document with a first layout (Title, Abstract; Col. 1 lines 42+: “invention directed to text translation tools that are especially useful for translation of related electronic documents”; Col. 2 lines 10+: “The source document includes a source text in a source language and at least one graphic element” (generating translations of a “source document” (original document) also referred to as “electronic document” (electronic document)) which comprises of at least one “graphic element” (a first layout associated with an input image, e.g., see Fig. 1)) , 
the method comprising: 
segmenting the input image to generate regions including a first region comprising first untranslated text and a second region comprising a second untranslated text (Col. 3 lines 17+: “slide 12A” (an input image) “includes explanatory text 16A” “additional text as a title 18A” (segmented into a first (“18A”) as well as second region (“16A”)) “and graphics element 28A” where according to Col. 3 lines 26+: “Slide 12A” (the input image) “are the” “source” (are untranslated e.g. the “title 18A” itself is the first untranslated text) “slides”); 
generating a region list that includes each of the of the regions (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A”(as well as the first region) “and graphics element 28A” (and a third region so that “16A” “18A” and “28A” together form a region list)); 
extracting, using an image recognition algorithm, untranslated text and layout information from each of the regions, where the first untranslated text and a first layout information are extracted from the first region (Col. 7 lines 32+: “The processor” (associated with an image recognition algorithm) “copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (more first layout information) “of text” (associated with e.g., “title 18A” (first untranslated text associated with the first region)) “to be translated”); 
and the second untranslated text and a second layout information are extracted from the second region (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (second layout information) “of text” (associated with e.g., “explanatory text 16A” (second untranslated text associated with the second region))“to be translated”), 
processing the untranslated text from each of the regions to create a translation list of non-repeated text strings (Col. 3 lines 17-19: “Slide 12A includes explanatory text 16A, additional text as a title 18A, and graphic element 20A” (a translation list); Col. 3 lines 27-29: “Slide 12A” (i.e., “text 16A”, “title 18A” “graphics element 20A”) “are” “source” (are untranslated: i.e., they comprise or help extract “18A” (first) and “16A” (second) “source” (untranslated) texts which together form a translation list of non-repeated text strings));
generating an editable output data comprising the first untranslated text, the first layout information, the second untranslated text, and the second layout information (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to generate editable) “which a user may use to correct, adjust or fine-tune the source” (e.g. output of “title 18A” (the first untranslated text), and/or “16A” (the second untranslated text)) “or target documents” “while preserving the graphics and formatting of the source document” (and their respective first and/or second layout information)); 
translating the untranslated text from each of the regions into a translated text (Col. 3 lines 23+: “The invention provides for translating” (translating) “from a source” (e.g., comprising the “title 18A” (the first untranslated text associated with the first region) as well as “16A” (the second untranslated text associated with the second region of the same slide)) “language to a target language” (into “Slide 12B” (the translation text); i.e., Col. 3 lines 31+: “target slide 12B” (translation text) “includes explanatory text 16B, additional text as a title 18B” (is a translation into a “target” (translated) text which comprises translation of “title 18A”)); 
by submitting the translation list to a translator as a single instruction (Col. 3 lines 23+: “translating” (a single instruction translation) “electronic documents” (i.e., translating “Slide 12A”) “from a source language to a target language” (where the “target Slide 12B” is translation of the “source” “Slide 12A”, where “Slide 12B” “includes” “text 16B” “title 18B” and “graphics element 20B” which are thus a single instruction translation of respectively  “16A”, “18A” and “20A” (the translation list) as they all appear simultaneously together in the “Slide 12B”);
receiving a translation of the non-repeated text strings as a single output from the translator (Col. 3 lines 31-34: “target Slide 12B” (the translated text output from the translator) “includes” “text 16B” “title 18B” “graphics element 20B” (is a single output comprising of the 3 non-repeated text strings translations));
and constructing a translation map that maps the untranslated text from each of the regions to the translation of the non-repeated text strings (The “text 16B” “title 18B” and “graphics element 20B” (translation text) map respectively as translation maps of “text 16A” “title 18A” (untranslated second and first texts associated with the second and first regions respectively as well as two of the non-repeated text strings) and “graphics element 20A”);
editing the output data to include the translated text (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text) “or target documents” (as well as the translated text) “while preserving the graphics and formatting of the source document” (of the output data which as Fig. 1 shows comprises both “12A” and “12B”)); 
and generating, using the first layout information and the second layout information, the translated electronic document comprising the translated text and a second layout that is identical to the first layout (Col. 4 lines 9+: “The invention provides for translation of text while preserving” (i.e., translated or second) “graphics” (layout) “and formatting of the source document” (is “preserv[ed]” (identical) to the “source” (first) layout; e.g. see in Fig. 1, the “translated” (second) slide “12B” (layout of part of the translated electronic document) which has identical layout to the first layout associated with that of “source” “12A”); Fig. 2 according to Col. 3 lines 50-63 shows “an electronic document” “in a source language and the corresponding translated electronic document in the target language” “are displayed side-by-side” (to generate the final translated electronic document)).

Regarding claim 4, Palmquist does teach the method of claim 1, 
wherein editing the output data to include the translated text comprises: obtaining the region list and the translation map (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing and thus obtaining) “which a user may use to correct, adjust or fine-tune the source” (of the “Slide 12A” comprises of editing of “16A” “18A” and “28A” (the region list)) “or target documents” (as well as “Slide 12B” which comprises “text 16B” “title 18B” and “graphics element 20B” (the translation map of the region list));
determining, using the translation list, which of the regions in the region list comprise the first and the second untranslated texts (To “edit[]” “Slide 12A” amounts to accessing  or determining what is embedded in that “Slide” namely “text 16A, additional text as a title 18A, and graphic element 20A” (the translation list), where “16A” is the second untranslated text and “18A” is the first untranslated text); 
and editing the output data, using the translation map, to include the translated text corresponding to the first and the second untranslated texts ( Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing) “which a user may use to correct, adjust or fine-tune the source” “or target documents” (the “Slide 12B” (part of output data) which comprises “text 16B” (translated text corresponding to the second untranslated text) and “title 18B” (translated text corresponding to the first untranslated text) and “graphics element 20B” (which are together part of the translation map))). 

Regarding claim 5, Palmquist does teach the method of claim 1, wherein the translated electronic document further comprises the first untranslated text (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprising the first untranslated text)) “and 14B” (“target” (their respective translations)) “are displayed side-by-side” (are included in the translated electronic document)).

Regarding claim 8, Palmquist does teach the method of claim 1, further comprising: 
generating, using the first layout information, an editable untranslated electronic document comprising the first untranslated text and the first layout (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text “12A” or “14A” (an untranslated electronic document) ) “or target documents” “while preserving the graphics” (using e.g. the first layout information associated with the “source” (first untranslated text)) “and formatting of the source document”), 
wherein the editable untranslated document is output with the translated electronic document (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document” (the editable translated electronic document output) “in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprises the untranslated document)) “and 14B are displayed side-by-side”).

Regarding claim 9, Palmquist does teach the method of claim 1, wherein the first layout information includes any one layout information selected from a group consisting of: a shape; a width; a height; a relative position of the first region in the input image; a number of rows; a number of columns; a font; a text attribute; a line spacing; a margin; a text direction; and a wrap type (Col. 7 lines 32+: “The processor copies graphics elements from source document” (the first layout information includes) “to the target document” “The processor also notes the position” (a relative position) “size, font” (font) “style, and other characteristics” “of text” “to be translated”).

Regarding claim 10, Palmquist does teach the method of claim 2, wherein the second original layout includes any one layout information selected from a group consisting of: a shape; a width; a height; a relative position of the first region in the input image; a number of rows; a number of columns; a font; a text attribute; a line spacing; a margin; a text direction; and a wrap type (Col. 7 lines 32+: “The processor copies graphics elements from source document” “to the target document” (the second layout information includes)  “The processor also notes the position” (a relative position) “size, font” (font) “style, and other characteristics” “of text” “to be translated”).

Regarding claim 11, Palmquist does teach a non-transitory computer readable medium (CRM) storing computer readable program code (Col. 9 lines 26-29: “In addition, the invention includes some embodiments comprising any of a variety computer-readable media comprising instructions for causing a programmable processor, such as processor 60, to carry out the techniques described herein”)
For generating an editable translated electronic document from an input image of an original document with a first layout (Title, Abstract; Col. 1 lines 42+: “invention directed to text translation tools that are especially useful for translation of related electronic documents”; Col. 2 lines 10+: “The source document includes a source text in a source language and at least one graphic element” (generating translations of a “source document” (original document) also referred to as “electronic document” (electronic document)) which comprises of at least one “graphic element” (a first layout associated with an input image, e.g., see Fig. 1)) , 
the computer readable program code causes a computer to: 
segment the input image to generate regions including a first region comprising first untranslated text and a second region comprising a second untranslated text (Col. 3 lines 17+: “slide 12A” (an input image) “includes explanatory text 16A” “additional text as a title 18A” (segmented into a first (“18A”) as well as second region (“16A”)) “and graphics element 28A” where according to Col. 3 lines 26+: “Slide 12A” (the input image) “are the” “source” (are untranslated e.g. the “title 18A” itself is the first untranslated text) “slides”); 
generate a region list that includes each of the of the regions (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A”(as well as the first region) “and graphics element 28A” (and a third region so that “16A” “18A” and “28A” together form a region list)); 
extract, using an image recognition algorithm, untranslated text and layout information from each of the regions, where the first untranslated text and a first layout information are extracted from the first region (Col. 7 lines 32+: “The processor” (associated with an image recognition algorithm) “copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (more first layout information) “of text” (associated with e.g., “title 18A” (first untranslated text associated with the first region)) “to be translated”); 
and the second untranslated text and a second layout information are extracted from the second region (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (second layout information) “of text” (associated with e.g., “explanatory text 16A” (second untranslated text associated with the second region))“to be translated”), 
processing the untranslated text from each of the regions to create a translation list of non-repeated text strings (Col. 3 lines 17-19: “Slide 12A includes explanatory text 16A, additional text as a title 18A, and graphic element 20A” (a translation list); Col. 3 lines 27-29: “Slide 12A” (i.e., “text 16A”, “title 18A” “graphics element 20A”) “are” “source” (are untranslated: i.e., they comprise or help extract “18A” (first) and “16A” (second) “source” (untranslated) texts which together form a translation list of non-repeated text strings));
generate an editable output data comprising the first untranslated text, the first layout information, the second untranslated text, and the second layout information (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to generate editable) “which a user may use to correct, adjust or fine-tune the source” (e.g. output of “title 18A” (the first untranslated text), and/or “16A” (the second untranslated text)) “or target documents” “while preserving the graphics and formatting of the source document” (and their respective first and/or second layout information)); 
translate the untranslated text from each of the regions into a translated text (Col. 3 lines 23+: “The invention provides for translating” (translating) “from a source” (e.g., comprising the “title 18A” (the first untranslated text associated with the first region) as well as “16A” (the second untranslated text associated with the second region of the same slide)) “language to a target language” (into “Slide 12B” (the translation text); i.e., Col. 3 lines 31+: “target slide 12B” (translation text) “includes explanatory text 16B, additional text as a title 18B” (is a translation into a “target” (translated) text which comprises translation of “title 18A”)); 
by submitting the translation list to a translator as a single instruction (Col. 3 lines 23+: “translating” (a single instruction translation) “electronic documents” (i.e., translating “Slide 12A”) “from a source language to a target language” (where the “target Slide 12B” is translation of the “source” “Slide 12A”, where “Slide 12B” “includes” “text 16B” “title 18B” and “graphics element 20B” which are thus a single instruction translation of respectively  “16A”, “18A” and “20A” (the translation list) as they all appear simultaneously together in the “Slide 12B”);
receiving a translation of the non-repeated text strings as a single output from the translator (Col. 3 lines 31-34: “target Slide 12B” (the translated text output from the translator) “includes” “text 16B” “title 18B” “graphics element 20B” (is a single output comprising of the 3 non-repeated text strings translations));
and constructing a translation map that maps the untranslated text from each of the regions to the translation of the non-repeated text strings (The “text 16B” “title 18B” and “graphics element 20B” (translation text) map respectively as translation maps of “text 16A” “title 18A” (untranslated second and first texts associated with the second and first regions respectively as well as two of the non-repeated text strings) and “graphics element 20A”);
edit the output data to include the translated text (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text) “or target documents” (as well as the translated text) “while preserving the graphics and formatting of the source document” (of the output data which as Fig. 1 shows comprises both “12A” and “12B”)); 
and generate, using the first layout information and the second layout information, the translated electronic document comprising the translated text and a second layout that is identical to the first layout (Col. 4 lines 9+: “The invention provides for translation of text while preserving” (i.e., translated or second) “graphics” (layout) “and formatting of the source document” (is “preserv[ed]” (identical) to the “source” (first) layout; e.g. see in Fig. 1, the “translated” (second) slide “12B” (layout of part of the translated electronic document) which has identical layout to the first layout associated with that of “source” “12A”); Fig. 2 according to Col. 3 lines 50-63 shows “an electronic document” “in a source language and the corresponding translated electronic document in the target language” “are displayed side-by-side” (to generate the final translated electronic document)).

Regarding claim 14, Palmquist does teach the CRM of claim 11, 
wherein to edit the output data to include the translated text, the computer readable program code further causes the computer to: 
obtain the region list and the translation map (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing and thus obtaining) “which a user may use to correct, adjust or fine-tune the source” (of the “Slide 12A” comprises of editing of “16A” “18A” and “28A” (the region list)) “or target documents” (as well as “Slide 12B” which comprises “text 16B” “title 18B” and “graphics element 20B” (the translation map of the region list));
determine, using the translation list, which of the regions in the region list comprise the first and the second untranslated texts (To “edit[]” “Slide 12A” amounts to accessing  or determining what is embedded in that “Slide” namely “text 16A, additional text as a title 18A, and graphic element 20A” (the translation list), where “16A” is the second untranslated text and “18A” is the first untranslated text); 
and edit the output data, using the translation map, to include the translated text corresponding to the first and the second untranslated texts ( Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing) “which a user may use to correct, adjust or fine-tune the source” “or target documents” (the “Slide 12B” (part of output data) which comprises “text 16B” (translated text corresponding to the second untranslated text) and “title 18B” (translated text corresponding to the first untranslated text) and “graphics element 20B” (which are together part of the translation map))). 

Regarding claim 15, Palmquist does teach the CRM of claim 11, wherein the translated electronic document further comprises the first untranslated text (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprising the first untranslated text)) “and 14B” (“target” (their respective translations)) “are displayed side-by-side” (are included in the translated electronic document)).

Regarding claim 16, Palmquist does teach a system for generating an editable translated electronic document from an input image of an original document with a first layout (Title, Abstract; Col. 1 lines 42+: “invention directed to text translation tools that are especially useful for translation of related electronic documents”; Col. 2 lines 10+: “The source document includes a source text in a source language and at least one graphic element” (generating translations of a “source document” (original document) also referred to as “electronic document” (electronic document)) which comprises of at least one “graphic element” (a first layout associated with an input image, e.g., see Fig. 1)) , 
the system comprising: 
a memory; and a processor coupled to the memory (Col. 5 lines 31-34: “Memory 62 may include random access memory, and may also include any of a variety computer-readable media comprising instructions for causing a programmable processor, such as processor 60, to carry out the techniques described herein”),
wherein the processor:
segments the input image to generate regions including a first region comprising first untranslated text and a second region comprising a second untranslated text (Col. 3 lines 17+: “slide 12A” (an input image) “includes explanatory text 16A” “additional text as a title 18A” (segmented into a first (“18A”) as well as second region (“16A”)) “and graphics element 28A” where according to Col. 3 lines 26+: “Slide 12A” (the input image) “are the” “source” (are untranslated e.g. the “title 18A” itself is the first untranslated text) “slides”); 
generate a region list that includes each of the of the regions (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A”(as well as the first region) “and graphics element 28A” (and a third region so that “16A” “18A” and “28A” together form a region list)); 
extracts, using an image recognition algorithm, untranslated text and layout information from each of the regions, where the first untranslated text and a first layout information are extracted from the first region (Col. 7 lines 32+: “The processor” (associated with an image recognition algorithm) “copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (more first layout information) “of text” (associated with e.g., “title 18A” (first untranslated text associated with the first region)) “to be translated”); 
and the second untranslated text and a second layout information are extracted from the second region (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (second layout information) “of text” (associated with e.g., “explanatory text 16A” (second untranslated text associated with the second region))“to be translated”), 
processing the untranslated text from each of the regions to create a translation list of non-repeated text strings (Col. 3 lines 17-19: “Slide 12A includes explanatory text 16A, additional text as a title 18A, and graphic element 20A” (a translation list); Col. 3 lines 27-29: “Slide 12A” (i.e., “text 16A”, “title 18A” “graphics element 20A”) “are” “source” (are untranslated: i.e., they comprise or help extract “18A” (first) and “16A” (second) “source” (untranslated) texts which together form a translation list of non-repeated text strings));
generates an editable output data comprising the first untranslated text, the first layout information, the second untranslated text, and the second layout information (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to generate editable) “which a user may use to correct, adjust or fine-tune the source” (e.g. output of “title 18A” (the first untranslated text), and/or “16A” (the second untranslated text)) “or target documents” “while preserving the graphics and formatting of the source document” (and their respective first and/or second layout information)); 
translates the untranslated text from each of the regions into a translated text (Col. 3 lines 23+: “The invention provides for translating” (translating) “from a source” (e.g., comprising the “title 18A” (the first untranslated text associated with the first region) as well as “16A” (the second untranslated text associated with the second region of the same slide)) “language to a target language” (into “Slide 12B” (the translation text); i.e., Col. 3 lines 31+: “target slide 12B” (translation text) “includes explanatory text 16B, additional text as a title 18B” (is a translation into a “target” (translated) text which comprises translation of “title 18A”)); 
by submitting the translation list to a translator as a single instruction (Col. 3 lines 23+: “translating” (a single instruction translation) “electronic documents” (i.e., translating “Slide 12A”) “from a source language to a target language” (where the “target Slide 12B” is translation of the “source” “Slide 12A”, where “Slide 12B” “includes” “text 16B” “title 18B” and “graphics element 20B” which are thus a single instruction translation of respectively  “16A”, “18A” and “20A” (the translation list) as they all appear simultaneously together in the “Slide 12B”);
receiving a translation of the non-repeated text strings as a single output from the translator (Col. 3 lines 31-34: “target Slide 12B” (the translated text output from the translator) “includes” “text 16B” “title 18B” “graphics element 20B” (is a single output comprising of the 3 non-repeated text strings translations));
and constructing a translation map that maps the untranslated text from each of the regions to the translation of the non-repeated text strings (The “text 16B” “title 18B” and “graphics element 20B” (translation text) map respectively as translation maps of “text 16A” “title 18A” (untranslated second and first texts associated with the second and first regions respectively as well as two of the non-repeated text strings) and “graphics element 20A”);
edits the output data to include the translated text (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text) “or target documents” (as well as the translated text) “while preserving the graphics and formatting of the source document” (of the output data which as Fig. 1 shows comprises both “12A” and “12B”)); 
and generates, using the first layout information and the second layout information, the translated electronic document comprising the translated text and a second layout that is identical to the first layout (Col. 4 lines 9+: “The invention provides for translation of text while preserving” (i.e., translated or second) “graphics” (layout) “and formatting of the source document” (is “preserv[ed]” (identical) to the “source” (first) layout; e.g. see in Fig. 1, the “translated” (second) slide “12B” (layout of part of the translated electronic document) which has identical layout to the first layout associated with that of “source” “12A”); Fig. 2 according to Col. 3 lines 50-63 shows “an electronic document” “in a source language and the corresponding translated electronic document in the target language” “are displayed side-by-side” (to generate the final translated electronic document)).

Regarding claim 19, Palmquist does teach the system of claim 16, 
Wherein to edit the output data to include the translated text, the processor further:
Obtains the region list and the translation map (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing and thus obtaining) “which a user may use to correct, adjust or fine-tune the source” (of the “Slide 12A” comprises of editing of “16A” “18A” and “28A” (the region list)) “or target documents” (as well as “Slide 12B” which comprises “text 16B” “title 18B” and “graphics element 20B” (the translation map of the region list));
determines, using the translation list, which of the regions in the region list comprise the first and the second untranslated texts (To “edit[]” “Slide 12A” amounts to accessing  or determining what is embedded in that “Slide” namely “text 16A, additional text as a title 18A, and graphic element 20A” (the translation list), where “16A” is the second untranslated text and “18A” is the first untranslated text); 
and edits the output data, using the translation map, to include the translated text corresponding to the first and the second untranslated texts ( Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing) “which a user may use to correct, adjust or fine-tune the source” “or target documents” (the “Slide 12B” (part of output data) which comprises “text 16B” (translated text corresponding to the second untranslated text) and “title 18B” (translated text corresponding to the first untranslated text) and “graphics element 20B” (which are together part of the translation map))). 

Regarding claim 20, Palmquist does teach the system of claim 16, wherein the translated electronic document further comprises the first untranslated text (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprising the first untranslated text)) “and 14B” (“target” (their respective translations)) “are displayed side-by-side” (are included in the translated electronic document)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmquist, and further in view of Kozlova et al. (US 2012/0245922).
Regarding claim 6, Palmquist does not specifically disclose the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated comment bubble.
Kozlova et al. do teach the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated comment bubble (¶ 0019 last 5 lines: “When the user touches an area on the display screen 104 with a finger” “a balloon” (a bubble (e.g. see Fig. 1) ) “with a translation appears” (with untranslated text if what is displayed is a translation), where according to ¶ 0018 last 4 lines the “balloon” (the bubble) can be represented as a “superscript” (an annotation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “screen” capabilities of the machine translation of Kozlova et al. into the machine translator display of Palmquist would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Palmquist to determine on the fly “translation alternatives” of “word forms” (e.g. of untranslated and/or translated text) by touch of a finger on a displayed word as disclosed on page 6 column 1 lines 9-11 of Kozlova et al.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmquist, and further in view of SUMITA et al. (US 2014/0006007).
Regarding claim 7, Palmquist does not specifically disclose the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated text that is marked for deletion.
SUMITA et al. do teach the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated text that is marked for deletion (¶ 0085: “In FIG. 14” (an electronic document comprising phrases or untranslated text in source shown side by side with their respective translations into a target language) “ when the user on the source language side selects””YES" “the original source language word string and target language word string which are translation errors are deleted” (one of the source untranslated  texts is marked for deletion) “For example, a strikethrough” (with this “strikethrough” signifying that its associated text is annotated for deletion) “is put over the source language word string 1401-J”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of “error” “select[ion]” in side by side translations in SUMITA et al. into the corresponding “side-by-side display” feature of “display” of Palmquist (Col. 3 line 65), would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Palmquist to enable its users to point out any “translation” “error[s]” they observe and have it “deleted” as disclosed in SUMITA et al. ¶ 0085 sentence 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 13th 2022.